Title: General Orders, 28 July 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point] Wednesday July 28th 1779.
          Parole Farmingham—C. Signs Hatfield Holt.
        
        The extreme importance of having the works and defences at and about West-Point on both sides the river completed with all possible

dispatch is so obvious that the General conceives it totally unnecessary to use arguments in proof of it—In the present unfinished state of them they are a restraint upon every operation and movement of an Army and must continue to be so until they are put in such a posture of defence as to be safely confided to a proper Garrison.
        Strongly impressed with this Idea himself the General most earnestly exhorts the officers of fatigue parties to see that the men employed labor to advantage & that they are not suffered during their tour of duty to be idle: The works now entered upon must be completed, the more hands therefore, and the greater the exertions employed in the execution, the sooner will the troops be exempted from fatigue duty and at liberty to remove from their present position, from which, public benefits and private conveniencies will result.
        To facilitate these desirable ends, the Engineers who superintend the different works will meet the Adjutant General at five ô clock this afternoon to settle a new detail by which matters are to be so ordered that the work is not to cease from gun-firing ’till twilight in the evening; to effect this the fatigue parties for the day are to be classed into three or four setts as may be tho’t best, drawing lots for their tours to work; the first not to quit ’till relieved by the second and so on: Those who have the warm part of the day to have the shortest time to labor.
        And as great advantages would result from having fixed superintendents of the work, who being acquainted with the designs of the Engineers and acting immediately under their directions can carry on the business systematically and without loss of time and labor, which is scarce possible to be done by officers in rotation; The General will not only thank but recompense any officer for their extra trouble who will undertake this duty—Such as incline to do it will please to hand in their names to the Adjutant General by tomorrow evening who is to report them at Head-Quarters.
        These superintendents are not intended to exempt a due proportion of officers to the fatigue parties as these are equally necessary, and it is hoped will see that the men do their duty with a dispatch becoming the exigency of the case.
        The Quarter Master General having occasion for the watermen engaged by him for the use of the ferries (and who are now employed at this place) they are to be relieved by an equal number or as many as are absolutely necessary to the duty from Paterson’s, Late Larned’s & the North-Carolina brigades. He will cause an exact return to be rendered as soon as possible of all the boats at this place and in the vicinity of it; will see that such & so many as are indispensably necessary for ordinary purposes be allotted to them, and the rest, such as

want repair, being got in order, placed under a proper person with a competent guard, who is not to suffer any of them to be used without his orders while he is at this post, in writing.
        A return is also to be given in of all the boats (belonging to the public) at New-Windsor, Newburgh, Fish-Kill and their vicinities with an estimate of the number of men they are capable of carrying—The boats with respect to size to be classed and the number of each enumerated in the return and how they are provided with Oars.
      